Citation Nr: 1819864	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back disability, including as secondary to the service-connected right and left knee disabilities.

4.  Entitlement to service connection for sinus bradycardia.

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee degenerative joint disease (right knee disability).

6.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected left knee chondromalacia of the patella (left knee disability).  



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from January 1980 to June 1980 and from February 2003 to May 2003, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2010, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  There was no cardiovascular injury or disease during service and chronic symptoms of hypertension were not manifested during service.

2.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

4.  The current psychiatric disability was caused, in part, by the service-connected left and right knee disabilities.  

5.  There was a lumbar spine injury during INACDUTRA service.

6.  There was no lumbar spine injury or disease during active service and chronic symptoms of lumbar spine arthritis were not manifested during active service.

7.  Symptoms of lumbar spine arthritis have not been continuous since service separation, and lumbar spine arthritis did not manifest to a compensable degree in the year following separation from service. 

8.  The current lumbar spine disability was manifested many years after service and is not causally or etiologically related to service, to include INACDUTRA service, and was not caused or worsened by the service-connected knee disabilities; the current low back disability is due to aging.

9.  Symptoms of bradycardia were not manifested during service, including reported ACDUTRA service.

10.  Symptoms of bradycardia have not been continuous since service separation, and bradycardia did not manifest to a compensable degree in the year following separation from service. 

11.  Bradycardia was manifested many years after the first period of active service and before the second period of active service, and is not causally or etiologically related to service, including any reported ACDUTRA service.

12.  For the entire rating period from August 7, 2009, the right knee disability was manifested by pain and knee flexion limited to no more than 15 degrees, no limitation of knee extension, and no ankylosis.  

13.  For the entire rating period from August 7, 2009, the left knee disability was manifested by pain and knee flexion limited to no more than 5 degrees, no limitation of knee extension, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder, based on secondary causation by the service-connected left and right knee disabilities, are met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a low back disability, including as secondary to the service-connected left and right knee disabilities, are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for sinus bradycardia are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent for the service-connected right knee disability are met for the entire rating period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent for the service-connected left knee disability are met for the entire rating period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DC 5260 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2010, February 2011, and December 2011 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the service connection claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the service connection claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals for the right and left knee disabilities, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in May 2011, September 2012, and June 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when recording current findings regarding symptoms and functional impairment and providing the medical opinions.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further VA examinations or medical opinions.  

The Veteran has not been provided with a VA examination or medical opinion for the service connection appeal for hypertension or bradycardia; however, because the weight of the evidence demonstrates no cardiovascular injury, disease, or symptoms during active service, and no bradycardia and hypertension until years after active service, no VA examination or VA medical opinion is needed because there is no reasonable possibility that the results of a current examination would show in-service injury, disease, or event that is needed to substantiate the claims.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Any nexus opinion that purported to relate currently diagnosed bradycardia and hypertension to service would necessarily be based on an inaccurate history because the examiner would have to presuppose an in-service cardiovascular injury, disease, or event, contrary to the weight of the evidence in this case and contrary to the facts the Board finds in this case; therefore, any nexus opinion would necessarily be based on an inaccurate factual assumption, so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017).  Presumptive periods for service connection do not apply to ACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C. §§ 101(24), 106, 1131 (2012).

The Veteran is currently diagnosed with hypertension, depressive disorder, lumbar spondylosis and discogenic disease, and sinus bradycardia.  Spondylosis is defined as ankylosis of a vertebral joint or degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003).  Because the evidence shows no ankylosis of the lumbar spine in this case, it is reasonable to infer that the Veteran's lumbar spondylosis diagnosis refers to degenerative spinal changes due to osteoarthritis.  Also, as explained below, sinus bradycardia is defined as a slowness of the heartbeat; therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that bradycardia is a cardiovascular disease for the purposes of this adjudication.  

Hypertension, bradycardia (as a cardiovascular disease), and arthritis are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to those service connection appeals.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Depressive disorder, which is not currently shown to be manifested by a psychosis, is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, bradycardia (as a cardiovascular disease), and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Hypertension and Sinus Bradycardia

The Veteran contends that the current hypertension and bradycardia symptoms had their onset in 2000 during a period of ACDUTRA service.  He asserts that he experienced symptoms of dizziness, headaches, and chest pain in February 2000 while on ACDUTRA, and was later diagnosed with hypertension and bradycardia in 2001 by a cardiologist.   

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  Sinus bradycardia is defined as a slow sinus rhythm, with a heart rate of less than 60 beats per minute in an adult, which is common in young adults and in athletes but is also a manifestation of some disorders.  See Dorland's Illustrated Medical Dictionary 245 (32d ed. 2012) (also defining "bradycardia" as "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60").

After review of all the lay and medical evidence, the Board finds that the lay and medical evidence demonstrates that no cardiovascular injury, disease, or chronic symptoms of hypertension or bradycardia occurred during service or were manifested during service, including alleged ACDUTRA service in 2000.  Review of the service treatment records, which are complete, shows that the blood pressure readings were consistently within normal limits during both periods of active service.  At the May 1983 and November 1999 Reserve service examinations, which were both performed after the first period of active service and the reported period of ACDUTRA service and before the second period of active service, the heart and vascular system were clinically evaluated as normal, with recorded blood pressure readings of 110/70 and 156/77, respectively.  On the May 1983 and November 1999 Reserve service reports of medical history, the Veteran denied then having or having ever had high or low blood pressure, heart trouble, pain or pressure in the chest, and shortness of breath.  As noted below, the earliest indication of asymptomatic bradycardia was shown in 1999, which is prior to the alleged period of ACDUTRA in 2000, and the earliest indication of hypertension was shown approximately in 2005, which is after the alleged period of ACDUTRA.

Because the service treatment records appear to be complete, blood pressure readings were recorded during both periods of active service and were within normal limits, and both asymptomatic bradycardia and hypertension were noted on Reserve service records dated in 1999 and 2005, respectively, the Board finds that hypertension and bradycardia are conditions that would have ordinarily been recorded during active service or any alleged ACDUTRA service, if either had then been present; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service cardiovascular injury or disease and no chronic symptoms of hypertension, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of bradycardia or hypertension or "chronic" symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular injury or disease or "chronic" symptoms of hypertension or bradycardia during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of hypertension or bradycardia were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of bradycardia included in the record was in 1999, approximately 16 years after the first service separation and approximately one year before the alleged ACDUTRA service.  The earliest evidence of hypertension included in the record was in 2005, approximately two years after the second service separation and approximately five years after the alleged ACDUTRA service.  Considered together with the absence of in-service cardiovascular injury or disease or symptoms of hypertension during service, the multi-year gap between active service and the onset of bradycardia and hypertension is one factor that tends to weigh against a finding of continuous symptoms of bradycardia or hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension or bradycardia since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension or bradycardia symptoms or hypertension or bradycardia manifested to a degree of ten percent within one year of service separation are not met.  
38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that bradycardia and hypertension were not otherwise caused by or related to service.  The May 2001 Reserve service memorandum regarding a completed medical evaluation of the Veteran noted a diagnosis of bradycardia with an undetermined etiology.  In an October 2009 letter, a private physician suggested that the bradycardia and hypertension were related to service; however, the private medical opinion is not supported by any rationale other than a brief notation that there was no evidence to suggest an alternative etiology so it is of no probative value.  There is no probative medical opinion linking hypertension to active service.  As such, direct and presumptive service connection for bradycardia and hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran has asserted his belief that hypertension and bradycardia had their onset during alleged ACDUTRA service in 2000, he is a lay person and, under the facts of this case, does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension or bradycardia.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system and the possible causes or etiologies of hypertension and bradycardia, and involve making findings based on medical knowledge and clinical testing results.  In this case, the Veteran reported that symptoms of dizziness, headache, and chest pain manifested during alleged ACDUTRA service in 2000 were manifestations of hypertension and bradycardia; however, bradycardia had already been diagnosed by that time, was shown to be asymptomatic, and was noted to be of an undetermined etiology in 2001.  There is no competent evidence showing that sinus bradycardia had its onset during or was otherwise related to active service or any alleged ACDUTRA service, as has been contended by the Veteran.  

Regarding hypertension, there is no indication that the symptoms described by the Veteran that allegedly occurred in 2000 - allegedly during a period of ACDUTRA - were manifestations of hypertension.  Hypertension is diagnosed primarily based on multiple blood pressure readings, with some consideration of other symptoms, and the Veteran has acknowledged that hypertension was not diagnosed until at least a year later, so any suggestion that the symptoms purportedly manifested in 2000 were manifestations of hypertension is merely the speculation of a lay person and is unsupported by competent and probative evidence.  Consequently, the Veteran's purported opinion relating hypertension or bradycardia to service, including any reported period of ACDUTRA service, is of no probative value.  

Thus, the weight of the evidence is against a finding that bradycardia and hypertension were incurred in or was otherwise caused by active service or alleged ACDUTRA service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bradycardia and hypertension, so the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for an Acquired Psychiatric Disability

The Veteran contends that the current psychiatric disability was caused by chronic pain associated with the service-connected knee disabilities and the nonservice-connected low back disability.  This is the sole contention.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current psychiatric disability was, at least in part, caused by the service-connected right and left knee disabilities.  
In a June 2017 Disability Benefits Questionnaire, a private psychologist opined that the Veteran has depressive disorder due to chronic pain syndrome, and chronic pain syndrome was caused by the service-connected left and right knee disabilities, as well as the nonservice-connected low back disability.  In support of the medical opinion, the private psychologist noted review of the medical literature, recent mental health evaluations and chronic pain assessments, and the diagnostic and statistical manual of mental disorders, and wrote that the Veteran's mental symptomatology was consistent with a depressive disorder due to chronic pain syndrome, which was reported to be secondary to, and consistent with, the service-connected knee disabilities.  

Also, in a January 2013 private psychological assessment report, the examining private psychologist opined that it was at least as likely as not secondary to chronic pain, particularly involving the service-connected left knee disability, in addition to nonservice-connected low back disability.  In support of the medical opinion, the private psychologist explained that the medical literature revealed that the presence of multiple pain conditions was co-morbid with a mood disorder.  The private psychologist wrote that knee pain did not have to come from trauma in order to produce depressive symptoms, and it was not consistent with clinical practice to expect depression disorder to appear at the same time as the onset of pain.  The private psychologist added that it took a long time of suffering with pain for depression to result, and criticized the May 2011 VA medical opinion for assuming that depression began immediately with the onset of pain.  

The May 2011 VA examiner alternatively provided a negative medical opinion on the question of whether the current depressive disorder was caused by or a result of the service-connected right knee disability.  When providing rationale for the medical opinion, the VA examiner noted that the Veteran was first hospitalized (i.e., in 2009) for psychotic symptoms and mood congruent hallucinations with no psychiatric history and then reported depressive symptoms for approximately one month when he had been suffering from physical problems for six years prior to the first depressive episode. 

The January 2013 and June 2017 private medical opinions were provided by psychologists trained to diagnose and determine the cause of mental disorders and were based on sufficient facts and data and supported by adequate rationale.  Similarly, the May 2011 VA examiner had specialized training in psychiatry and provided adequate rationale based on accurate and adequate facts and data, so the May 2011 VA medical opinion is also of significant probative value.  Although the private psychologists attributed the depressive disorder to the nonservice-connected back disability in part, the psychologists primarily discussed the service-connected knee disabilities, so it is reasonable to infer that the psychologists opined that the service-connected knee disabilities played a significant role in the Veteran's chronic pain, which has caused the current psychiatric disability.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for depressive disorder based on secondary causation due to service-connected left and right knee disabilities are met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for a Low Back Disability

The Veteran contends that he sustained a low back injury during the second period of active service (i.e., in 2003) and has experienced low back pain since the in-service back injury.  In the alternative, he contends that the low back disability was either caused or aggravated by altered biomechanics due to the service-connected knee disabilities.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran once sustained a lumbar spine injury during a period of INACDUTRA service.  An October 1986 Reserve service Statement of Medical Examination and Duty Status reads that the Veteran injured the back in the line of duty while moving a tent frame during a period of INACDUTRA. 

The weight of the evidence is against a finding of lumbar spine injury or disease during either period of active service or chronic symptoms of lumbar spine arthritis were manifested during either period of active service.  Service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for a lumbar spine injury or disease or lumbar spine problems during service.  On the May 1980 service separation examination report, the spine and musculoskeletal system were clinically evaluated as normal.  Also, a July 2005 Reserve service memorandum reads that a recent review of available medical records revealed one or more medical conditions that may disqualify him for retention in the U.S. Army Reserve and specifically listed hypertension and a left knee disability with no mention of low back problems or a low back disability. 

Because the service treatment records are complete, and show that the spine and musculoskeletal system were clinically evaluated at the May 1980 service separation examination and determined to be normal at that time (i.e., at the first service separation), a back injury was noted in October 1986 during a period of INACDUTRA, the spine and musculoskeletal system were later clinically evaluated after the October 1986 INACDUTRA back injury and again determined to be normal at the November 1999 Reserve service examination, the Veteran was provided the opportunity to report any ongoing back problems following the October 1986 INACDUTRA back injury and specifically answered "No" when asked if he then had or had ever had recurrent back pain on the November 1999 Reserve service report of medical history, and report and treatment of left knee problems during the second period of active service with no mention of low back problems, the Board finds that a lumbar spine injury or disease and lumbar spine arthritis, to include chronic symptoms related thereto, are conditions that would have ordinarily been recorded during active service had they been present or occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no lumbar spine injury or disease and no chronic symptoms of lumbar spine arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of lumbar spine injury or disease or chronic symptoms of lumbar spine arthritis during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no lumbar spine injury or disease or "chronic" symptoms of lumbar spine arthritis during service, the criteria for presumptive service connection under 
38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of lumbar spine arthritis since service, including to a compensable degree within one year of service separation.  The earliest credible evidence of lumbar spine disability included in the record is in 2009, approximately six years after the second period of active service.  See October 2009 private treatment record (noting an impression of mild lumbar spondylosis and discogenic disease L5-S1 based on lumbosacral spine x-ray).  Post-service treatment records earlier than 2009 are of record and show report and treatment of other medical problems but make no mention of low back problems.  Considered together with the absence of any low back problems after the back injury sustained in October 1986 during INACDUTRA service and the absence of back injury or disease during either period of active service, the gap of approximately seven years between the second period of active service and the onset of lumbar spine symptoms is another factor that tends to weigh against a finding of continuous symptoms of lumbar spine arthritis after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of lumbar spine arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's lay account of lumbar spine pain during and since the second period of active service (i.e., 2003); however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no lumbar spine disease or symptoms after the October 1986 INACDUTRA service back injury or during either period of active service, and the post-service lay and medical evidence showing an onset of lumbar spine problems approximately six years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the low back disability, which was manifested many years after service, is otherwise related to service or caused or worsened beyond the natural progression by service-connected disabilities.  After review of the record and examination of the spine, the June 2010 VA examiner opined that the low back disability was less likely as not caused by the service-connected left knee disability.  In support of the medical opinion, the June 2010 VA examiner explained that the medical literature did not support the fact that having a left knee disability or was a risk factor for developing mild degenerative changes at the back.  The June 2010 VA examiner added that the low back disability was the result of the progressive course of osteoarthritis secondary to the normal aging process.  

Similarly, after reviewing the record and examination of the spine, the September 2012 VA examiner opined that the lumbar spine disability was less likely than not causally or etiologically related to service-connected disabilities.  In support of the medical opinion, the September 2012 VA examiner explained that the low back condition was due to aging and was not due to any knee conditions.  The September 2012 VA examiner wrote that gait biomechanics had not caused injuries to the lumbar spine.  

Although neither the June 2010 VA examiner nor the September 2012 VA examiner specifically opined on whether the low back disability was directly related to active service or the October 1986 back injury sustained during a period of INACDUTRA, it is reasonable to infer that the VA examiners opined that it was not likely that the low back disability was directly related to active service or INACDUTRA service because both of the VA examiners specifically linked the low back disability to the aging process.

The June 2010 and September 2012 VA examiners had adequate facts and data on which to base the medical opinions and provided a sound rationale for the medical opinions; therefore, the collective June 2010 and September 2012 VA medical opinions are of significant probative value.  In an October 2009 letter, a private physician alternatively suggested that the low back disability was related to service; however, the private medical opinion is not supported by any rationale other than a brief notation that there was no evidence to suggest an alternative etiology; therefore, it is of no probative value.  

Although the Veteran has asserted that the current lumbar spine disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the lumbar spine disability or render a competent medical opinion regarding its cause where the facts show an in-service lumbar spine injury, no in-service lumbar spine disease, and no lumbar spine arthritis symptoms manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes, only some of which are observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint and/or vertebra, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose lumbar spine arthritis or to opine as to its etiology, where in this case there is an absence of in-service lumbar spine disease or symptoms, and the lumbar spine arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of low back pain that he experienced at any time, in the absence of in-service low back disease or chronic arthritic symptoms as in this case, he is not competent to opine on whether there is a link between the low back arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training regarding the disease process involving the musculoskeletal system.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana at 438 (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  In this case, the competent and probative medical opinion evidence of record has attributed the current low back disability to the aging process.

For these reasons, the Veteran's purported opinion that the current low back disability is the result of service or was caused or worsened beyond the natural progression by the service-connected disabilities is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a low back disability; therefore, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for the Right Knee Disability

For the initial rating period that extends from August 7, 2009, the right knee disability has actually been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5003.  The Board notes that, although the assigned DC was 5003-5261, the use of DC 5261 was an incorrect designation because the right knee disability did not actually manifest in compensable (to 10 percent) limitation of knee extension.  The initial rating was assigned based on findings of arthritis with pain and noncompensale limitation of motion, which is the criteria for a 10 percent rating for arthritis of a major painful joint under Diagnostic Code 5003.   

DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. 
§ 4.71, Plate II (2017).  

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the criteria for an initial 30 percent disability rating under DC 5260 for the right knee disability are met for the entire rating period.  At the September 2012 VA examination, right knee flexion was limited to 15 degrees after consideration of Deluca factors; therefore, a higher initial rating of 30 percent under DC 5260 for the right knee disability is warranted.  Because there is no limitation of right knee extension to a compensable (10 percent) degree, a separate rating under DC 5261 for limitation of knee motion is not warranted in this case (separate from a rating under DC 5260).  See VAOPGCPREC 9-2004.  

The Board will next consider whether a rating in excess of 30 percent is warranted under other potentially applicable DCs used for rating knee disabilities.  DC 5256 allows for a higher potential rating (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right knee ankylosis; therefore, DC 5256 does not apply.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C. 
§ 4.71a.  The evidence in this case shows no recurrent subluxation or lateral instability of the right knee; therefore, DC 5257 does not apply.

Under DC 5258, a maximum 20 percent rating is prescribed for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted because the evidence in this case shows no dislocation of semilunar cartilage for the right knee; therefore, DC 5258 does not apply. 

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence in this case shows no removal of symptomatic semilunar cartilage for the right knee; therefore, DC 5259 is not applicable.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In this case, a separate 10 percent rating based on right knee pain with noncompensable limitation of motion is not warranted under DC 5003 because the symptom of right knee pain is already contemplated in the 30 percent rating under DC 5260.  The Board is precluded from assigning a 10 percent rating under DC 5003 for the same symptomatology because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2017). 

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  

Initial Rating Analysis for the Left Knee Disability

For the initial rating period that extends from August 7, 2009, the left knee disability has been rated at 20 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5260, for limitation of knee flexion.  

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees. A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. 
§ 4.71, Plate II (2017).  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the criteria for an initial 30 percent disability rating under DC 5260 for the left knee disability are met for the entire rating period.  At the September 2012 VA examination, left knee flexion was limited to 5 degrees after consideration of Deluca factors; therefore, a higher initial rating of 30 percent under DC 5260 for the left knee disability is warranted.  Because there is no limitation of left knee extension to a compensable degree (10 percent), a separate rating for limitation of extension under DC 5261 is not warranted.  See VAOPGCPREC 9-2004.  

The Board will next consider whether a rating in excess of 30 percent is warranted under other potentially applicable DCs used for rating knee disabilities.  DC 5256 allows for a higher potential rating (with a maximum 60 percent rating) for ankylosis.  The evidence shows no left knee ankylosis; therefore, DC 5256 does not apply.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C. 
§ 4.71a.  The evidence in this case shows no recurrent subluxation or lateral instability of the left knee; therefore, DC 5257 does not apply.

Under DC 5258, a maximum 20 percent rating is prescribed for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted because the evidence in this case shows no dislocation of semilunar cartilage for the left knee; therefore, DC 5258 does not apply. 

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence in this case shows no removal of symptomatic semilunar cartilage for the left knee; therefore, DC 5259 is not applicable.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In this case, a separate 10 percent rating based on left knee pain with noncompensable limitation of motion is not warranted under DC 5003 because the symptom of left knee pain is already contemplated in the 30 percent rating under DC 5260.  The Board is precluded from assigning a 10 percent rating under DC 5003 for the same symptomatology because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2017). 

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right and left knee disabilities are fully encompassed by the current 30 percent ratings for the entire rating period.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the knee disabilities.  For the entire rating period, the right knee disability was manifested by pain and knee flexion limited to no more than 15 degrees, no limitation of knee extension, and no ankylosis.  For the entire rating period, the left knee disability was manifested by pain and knee flexion limited to no more than 5 degrees, no limitation of knee extension, and no ankylosis.

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the bilateral knee disabilities to the schedular criteria, all the bilateral knee symptoms and related functional impairment are contemplated by the schedular rating criteria.  The Veteran's complaints of flare-ups with kneeling, prolonged standing, and ambulation are part of, "like," and analogous to limitation of right and left knee flexion and disability, which is already contemplated in the 30 percent schedular disability ratings.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition); Lyles v. Shulkin, No. 16-0994, --- Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017) (the rule against pyramiding is violated if a veteran is compensated twice for the same symptom or impairment).


For these reasons, the Board finds that the symptoms and functional impairment associated with the right and left knee disabilities are fully contemplated in the current schedular ratings.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability, based on secondary causation by the service-connected right and left knee disabilities, is granted.

Service connection for a low back disability is denied.

Service connection for sinus bradycardia is denied.

An initial disability rating of 30 percent for service-connected right knee disability for the entire rating period is granted.

An initial disability rating of 30 percent for service-connected left knee disability for the entire rating period is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


